Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Request for Continued Examination filed on 8/4/2022. Claim(s) 1-17 is/are pending. Claim(s) 1, 3, 7, 9, 12-13, 15-16 is/are amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
Response to Arguments
Applicant’s arguments filed 7/1/2022 with respect to the prior art rejections to the pending claims have been fully considered but are not persuasive.
Applicant asserts, page 11, 
“although Ferguson discloses “the trajectory for the vehicle to follow,” this trajectory is obtained only based on the map file. Amended claim 1, on the other hand, recites that the first travelling strategy is generated according to routing information, surrounding obstacle information, and self-state information of the driverless vehicle.”	

As stated below in the 35 USC 103 section of this Office action, Ferguson teaches the amended limitation of “determining whether a first travelling strategy of the driverless vehicle is unable to be generated according to routing information depending on a high-precision map, surrounding obstacle information, and self-state information of the driverless vehicle”. Applicant argues above that claim 1 recites the first traveling strategy is generated according to routing information, surrounding obstacle information, and self-state information. However, this is not what is claimed. Rather, the claim recites that the determination of whether the first travelling strategy is unable to be generated is according to routing information, surrounding obstacle information, and self-state information. However, Ferguson also discloses generating a travelling strategy based on these factors (C1, lines 20-24, see also C5, lines 21-26) in addition to the determination being based on these factors (see rejection to claim 1 under 35 USC 103 in this Office action). 

Applicant further asserts, page 12, 
“…it follows that Ferguson cannot disclose taking action in response to determining that the first
travelling strategy is unable to be generated.”

As stated below in the 35 USC 103 section of this Office action, Sweeney is relied upon such that the combination of Ferguson in view of Sweeney teaches the amendment limitation of “in response to determining that the first travelling strategy of the driverless vehicle is unable to be generated according to the routing information depending on the high-precision map, the surrounding obstacle information, and the self-state information of the driverless vehicle, recording travelling trajectories of other vehicles on a road”. 

Applicant further asserts, page 12, 
“…although Ferguson discloses “observing trajectories of multiple other vehicles and processing two or more of the observed trajectories,” Ferguson does not record “two or more of the observed trajectories being the same trajectory.” Further, while Ferguson discloses “using trajectories 610-620 to produce combined trajectories 810 and 830,” Ferguson does not contemplate “trajectories 610-620 being the same trajectory.””

As stated below in the 35 USC 103 section of this Office action, Ferguson teaches the limitation “…recording travelling trajectories of other vehicles on a road” and “when a number of vehicles on a same travelling trajectory is greater than a preset first number threshold, generating a second travelling strategy using the same travelling trajectory.” 
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. See MPEP 2111.01.
Considering the BRI of the claim term “recording”, Applicant’s specification states “a method for real-time learning of a travelling strategy of a driverless vehicle, includes…recording travelling trajectories of other vehicles on a road” (pg. 1, lines 24-27) and “an apparatus for real-time learning of a travelling strategy of a driverless vehicle, includes…a recording module configured to…record travelling trajectories of other vehicles on a road” (pg. 2, lines 3-4). The specification does not describe that the term “recording” has any special meaning other than its plain meaning of keeping the traveling trajectories for later reference. Ferguson discloses “At task 920, observed trajectories of the tracked vehicles are obtained. At task 930, two or more of the observed trajectories are processed” (C9, lines 14-19, emphasis added). Thus, since the observed trajectories of Ferguson are obtained then processed, the trajectories are therefore kept (obtained) for later reference (processed). Therefore, Ferguson teaches the limitation “…recording travelling trajectories of other vehicles on a road” given its BRI and as discussed in the rejection to claim 1 under 35 USC 103 in this Office action. 
Considering the BRI of the claim term “same travelling trajectory”, Applicant’s specification and drawings do provide any definition for the term such that a person of ordinary skill would give the term any other meaning other than its plain meaning. Further, Applicant’s specification and drawings do not describe the “other vehicles” in such a way to suggest that the term “same travelling trajectory” would be given any other meaning other than its plain meaning by one of ordinary skill in the art. Thus, the “trajectories 610-620” (Fig. 6) of Ferguson are considered “same” travelling trajectories because the trajectories follow a similar path to maneuver around the “road block 420” (Fig. 6). This interpretation of the term “same travelling trajectory” is not inconsistent with Applicant’s specification. The examiner notes that one of ordinary skill in the art would recognize that other vehicles on a road as described in Applicant’s specification and the vehicles “510-530” (Fig. 5) of Ferguson would not have identical travelling trajectories if the vehicles had, for example, a driver. Further, arguendo, that the other vehicles were driverless vehicle, the travelling trajectories would still not be identical, as reasonably understood by one of ordinary skill in the art. Therefore, Ferguson teaches the limitation “when a number of vehicles on a same travelling trajectory is greater than a preset first number threshold, generating a second travelling strategy using the same travelling trajectory” given its BRI and as discussed in the rejection to claim 1 under 35 USC 103 in this Office action. 

Applicant further asserts, page 13, 
“It can be seen that although Ferguson discloses “changing the state of the vehicle 210 based on the first representative trajectory or the second representative trajectory,” because Ferguson does not disclose “when a number of vehicles on a same travelling trajectory is greater than a preset first number threshold, generating a second travelling strategy using the same travelling trajectory,” Ferguson cannot obtain “an appropriate second travelling strategy,” and then Ferguson cannot use “the appropriate second travelling strategy” to control the driverless vehicle to travel.”

As stated below in the 35 USC 103 section of this Office action, Ferguson teaches the limitation “controlling the driverless vehicle to travel using the second travelling strategy”. Further, as stated previously, since Ferguson in combination with Sweeney teach the above disputed limitations, it follows that Ferguson can use “the appropriate second travelling strategy” to control the driverless vehicle to travel.

Applicant further asserts, page 13-14, that Raichelguaz nor Shashua teach the amended limitations of the independent claims. However, as stated below in the 35 USC 103 section of this Office action, Raichelguaz and Shashua are not relied upon to teach the amended limitations of the independent claims. Ferguson in combination with Sweeney teach all of the limitations of independent claims 1, 7, and 13. 
Specification
Upon further consideration, the specification is objected to because “Since the routing information is not inconsistent with the sense information, the driverless vehicle is unable to normally generate a travelling strategy” (pg. 6, lines 26-27) is unclear. Considering the paragraph of pg. 6, lines 23-28, the phrase “not inconsistent” appears to be a typo which should be “not consistent” or “inconsistent”, instead. 
Claim Objections
Claim objections of the most recent Office action have been removed due to Applicant’s amendments. 
Upon further consideration, claim 10 is objected to because the claim recites “at least one other driverless vehicle”. Claim 8, from which claim 10 depends also recites “at least one other driverless vehicle”. The examiner suggests amending “at least one other driverless vehicle” of claim 10 to “the at least one other driverless vehicle”.
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112(b) of the most recent Office action have been removed due to Applicant’s amendments. 
Applicant’s amendments have created rejections under 35 USC 11(a). See below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, claims 1, 7, and 13 recite the limitation “determining [determine] whether a first travelling strategy of the driverless vehicle is unable to be generated according to routing information depending on a high-precision map, surrounding obstacle information, and self-state information of the driverless vehicle”. The specification as filed contains support for the driverless vehicle making the determination whether a first travelling strategy is unable to be generated according to routing information depending on a high-precision map and surrounding obstacle information (at least pg. 6, lines 4-8, see also pg. 6, line 23-28), but does not contain support for this determination being according to “self-state information” as claimed. The only recitation in the specification to “self-state information” is found in the Background of the specification, and there does not appear to be any support for the aforementioned determination being made on this “self-state information of the driverless vehicle.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claim(s) 1-2, 4, 6-8, 10, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 8,880,272 B2), hereafter referred to as Ferguson in view of Sweeney et al. (US 2018/0342165 A1 A1), hereafter referred to as Sweeney.
Regarding claims 1, 7, and 17, Ferguson teaches an apparatus and a method for real-time learning of a travelling strategy of a driverless vehicle (“autonomous vehicle 210”, Fig. 2, Fig. 4-5), the apparatus comprising: 
one or more processors (“processor 310”, Fig. 3); 
a non-volatile computer-readable storage medium (“memory 320”, Fig. 3) storing one or more computer programs (“instructions 330”, Fig. 3); 
wherein the one or more computer programs are executed by the one or more processors to enable the one or more processors to perform the method (“Memory 320 of vehicle control unit 220 stores information accessible by processor 310, including instructions 330 that may be executed by the processor 310”, C4, lines 42-44), the method comprising: 
determining whether a first travelling strategy (“trajectory”, see “120” and “130”, Fig. 1) of the driverless vehicle is unable to be generated according to routing information (“the vehicle may use the road model to stay on the road and reach the destination safely”, see C1, lines 16-32 citation below) depending on a high-precision map (“map”, C1, line 20), surrounding obstacle information (“Camera 360 may be used to detect road blocks, road lanes, and other environmental information”, C5, lines 26-27), and self-state information (“Sensor 370 may include a sensor for detecting pitch, yaw, or roll of vehicle 210”, C5, lines 22-23, the examiner notes that Applicant’s “self-state information” is not defined in the specification and thus the examiner is giving the term its plain meaning of information describing a state(s) of the driverless vehicle which is the customary meaning given by one of ordinary skill in the art at the effective filing date) of the driverless vehicle (“FIG. 1, depicts a flowchart 100 of a high-level process executed by autonomous vehicles in general…the autonomous vehicle may retrieve a map and derive a model for the geometry of the road on which the vehicle may be travelling (task 120). Afterwards, the vehicle may use the road model to stay on the road and reach the destination safely (task 130)…The road geometry may change and the map used to produce the road model may become inaccurate. The inaccuracy may carry into the road model generated based on the map. This may pose danger to the safe operation of the autonomous vehicle, for instance putting it at risk of crashing into barriers or other types of road blocks”, C1, lines 16-32);
recording travelling trajectories (“observed trajectories of the tracked vehicles”, see C9, lines 14-18 citation below, see also “FIGS. 6A-C depict plots of trajectories of vehicles 510-530 that are observed by the vehicle 210”, C6, lines 12-13) of other vehicles (“one or more vehicles”, see C9, lines 14-18 citation below, see also “vehicles 510-530”, Fig. 5) on a road (“road 430”, Fig. 4-5) (“FIG. 9 depicts a flowchart of a process 900 for controlling the operation of vehicle 210 by tracking other vehicles' trajectories. At task 910, one or more vehicles are tracked. At task 920, observed trajectories of the tracked vehicles are obtained”, C9, lines 14-18); 
when a number of vehicles on a same travelling trajectory (“observed trajectories”, C9, line 18) is greater than a preset first number threshold (“two or more of the observed trajectories”, C9, line 18), generating a second travelling strategy (“first representative trajectory”, C9, line 19) using the same travelling trajectory (“FIGS. 8A-B depict plots illustrating some of the processing performed on observed trajectories 610-620 in order to produce combined trajectories 810 and 830”, C5, lines 47-49, “At task 930, two or more of the observed trajectories are processed to generate a first representative trajectory. The generation of the first representative trajectory is discussed further below with respect to FIGS. 10A-C”, C9, lines 18-21, see also C5, lines 50-67 and C10, lines 21-25); and 
controlling the driverless vehicle to travel using the second travelling strategy (“At task 960, vehicle control unit 220 changes the state of the vehicle 210 based on one of the first representative trajectory or the second representative trajectory…In another aspect, vehicle 210 may begin following the either the first or second representative trajectory”, C9, lines 33-35).
Ferguson does not explicitly teach wherein the recording travelling trajectories occurs in response to determining that the first travelling strategy of the driverless vehicle is unable to be generated according to the routing information depending on the high-precision map, the surrounding obstacle information, and the self-state information of the driverless vehicle. Instead, Ferguson teaches recording travelling trajectories while determining that the first travelling strategy is unable to be generated (see C4, lines 6-14 in addition to the citations provided above). Stated another way, Ferguson teaches a proactive approach to responding to a first travelling strategy being unable to be generated. 
However, Sweeney teaches deploying human-driven vehicles for autonomous vehicle routing and localization map updating, comprising:
determining that a first travelling strategy (“localization maps 146 can correspond to the on-board localization maps utilized by the AVs 189 to operate throughout the given region”, para. 0030) of a driverless vehicle (“autonomous vehicle (AV) 189”, Fig. 1) is unable to be generated according to routing information depending on the high-precision map (“localization maps 146”, para. 0030, Fig. 1), surrounding obstacle information (“AV data 117 can include sensor data”, para. 0032, see also “processed sensor view 248”, para. 0057), and self-state information (“telemetry data”, para. 0032 and 0070) of the driverless vehicle (“As the AVs 189 operate throughout the given region, the AVs 189 can generally provide AV data 117 to a data analyzer 150 of the transport system 100…the AV data 117 can include sensor data from the AV's 189 sensor suite (e.g., LIDAR data, image data, telemetry data, etc.). In addition, the AV data 117 can include assistance request data in which the AV 189 requests backend assistance due to a stuck state, which can indicate confusion, a risk threshold being exceeded, or a different anomaly encountered during autonomous driving…Through analysis of the AV data 117, the data analyzer 150 can identify problem locations in which the AVs 189 are running into issues”, para. 0032, “the AV data 117 can comprise image or LIDAR data indicating a local anomaly (e.g., an occlusion, an unidentifiable object, a new static object, a large puddle in the road, road debris, potholes or road buckling, road construction zones, road closures, and the like)”, para. 0033, “FIG. 5 is flow chart describing another example method of updating localization maps for autonomous vehicles, according to examples described herein…the transport system 100 can receive AV data 117 from the AVs 189, where the AV data 117 generally indicates AV progress and performance throughout the given region (505). The AV data 117 can include telemetry data, such as real-time location and velocity data, accelerometer data (e.g., indicating hard braking or swerving), diagnostics information (e.g., tire pressure information, brake temperatures, engine temperature, battery temperature, etc.), fuel or energy level, and the like (506). The AV data 117 can further include teleassistance requests 257 received from the AVs 189, indicating stuck states in which a respective AV 189 is unable to continue due to, for example, a diagnostics failure, a detection failure…a local anomaly (507).”, para. 0070).
Sweeney further teaches in response to the above determining step, “the AV 189 requests backend assistance” (para. 0032, see also “the vehicle control module 255 can attempt to resolve the local anomaly by transmitting a teleassistance request 257 to the on-demand transport system 290”, para. 0057). 
Both Ferguson and Sweeney teach determining that a first traveling strategy of a driverless vehicles is unable to be generated (see “The road geometry may change and the map used to produce the road model may become inaccurate. The inaccuracy may carry into the road model generated based on the map. This may pose danger to the safe operation of the autonomous vehicle, for instance putting it at risk of crashing into barriers or other types of road blocks”, C1, lines 16-32 of Ferguson, see “teleassistance requests 257 received from the AVs 189, indicating stuck states in which a respective AV 189 is unable to continue due to, for example, a diagnostics failure, a detection failure,…a local anomaly (507)”, para. 0070 and “a local anomaly (e.g., an occlusion, an unidentifiable object, a new static object, a large puddle in the road, road debris, potholes or road buckling, road construction zones, road closures, and the like)”, para. 0033 of Sweeney). 
As stated previously, Ferguson teaches a proactive approach to responding to a first travelling strategy being unable to be generated. Ferguson teaches recording traveling trajectories of other vehicles so that the “autonomous vehicle 210” (Fig. 2, Fig. 4-5) can continue to travel after determining its traveling strategy can no longer be generated. Sweeney teaches a reactive approach to responding to a first travelling strategy being unable to be generated. Sweeney teaches determining a first travelling strategy of the “autonomous vehicle (AV) 189” (Fig. 1) is unable to be generated, and then in response to this determination, Sweeney teaches requesting assistance for the autonomous vehicle.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ferguson with the teachings of Sweeney such that the observing the “trajectories of the tracked vehicles” (C9, lines 14-18) of Ferguson occurs in response to determining the “trajectory” (Fig. 1) of the driverless vehicle of Ferguson is unable to be generated, as taught by Sweeney (at least para. 0070). The motivation for doing so would be to safely maneuver around a “local anomaly" when a driverless vehicle becomes stuck, as taught by Sweeney (at least para. 0033, para. 0070). 

Regarding claims 2 and 8, Ferguson further teaches reporting the second travelling strategy to a server (“server 380”, Fig. 3), and/or transmitting the second travelling strategy to at least one other driverless vehicle (“At task 1640, a map update may be performed…In yet another aspect, performing an update may involve transmitting a message to the server 380 instructing to modify a map or simply alerting it that the map may be inaccurate, C15, lines 54-67, see also “server 380 may store information used by the vehicle control unit 220 when controlling the vehicle. Such information may include maps, information about other vehicles' trajectories, road conditions, climate conditions, and so forth. The server 380 may receive from vehicle 210 (via radio 350) map updates, map corrections, as well as other indication of lane closures. The server 380 may store the received information in memory or disseminate it among other autonomous vehicles on the road” C5, lines 32-40).

Regarding claims 4 and 10, Ferguson further teaches when the second travelling strategy is received from the at least one other driverless vehicle (the “process 900” of Ferguson (Fig. 9) is repeated as the “vehicle 210” travels, including receiving updates disseminated by the “server 380” (see C5, lines 32-40 citation in the rejections to claims 2 and 8), determining whether the first travelling strategy is able to be generated by the driverless vehicle; controlling the driverless vehicle to travel using the first travelling strategy, if the first travelling strategy is able to be generated by the driverless vehicle (these limitations are taught in the rejection to claims 1 and 7, see C1, lines 16-32 citation in the rejection to claims 1 and 7 and Fig. 1); and controlling the driverless vehicle to travel using the second travelling strategy, if the first travelling strategy is unable to be generated by the driverless vehicle (these limitations are taught in the rejection to claims 1 and 7, see C9, lines 33-35 citation in the rejection to claims 1 and 7 and “960” of Fig. 9). 

Regarding claims 6 and 12, Ferguson further teaches when the second travelling strategy is received from at least one other driverless vehicle (“server 380 may store information used by the vehicle control unit 220 when controlling the vehicle. Such information may include maps, information about other vehicles' trajectories, road conditions, climate conditions, and so forth. The server 380 may receive from vehicle 210 (via radio 350) map updates, map corrections, as well as other indication of lane closures. The server 380 may store the received information in memory or disseminate it among other autonomous vehicles on the road” C5, lines 32-40, the “process 900” of Ferguson (Fig. 9) is repeated as the “vehicle 210” travels, including receiving updates disseminated by the “server 380”), determining whether the first travelling strategy is able to be generated by the driverless vehicle; controlling the driverless vehicle to travel using the first travelling strategy, if the first travelling strategy is able to be generated by the driverless vehicle (these limitations are taught in the rejection to claims 1 and 7, see C1, lines 16-32 citation in the rejection to claims 1 and 7 and Fig. 1); and controlling the driverless vehicle to travel using the second travelling strategy, if the first travelling strategy is unable to be generated by the driverless vehicle (these limitations are taught in the rejection to claims 1 and 7, see C9, lines 33-35 citation in the rejection to claims 1 and 7 and “960” of Fig. 9). 

Claim(s) 3, 5, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 8,880,272 B2) in view of Sweeney et al. (US 2018/0342165 A1 A1) in view of Raichelgauz et al. (US 2021/0053573 A1), hereafter referred to as Raichelgauz.
Regarding claims 3 and 9, Ferguson in view of Sweeney do not explicitly teach when a third travelling strategy is received by the second driverless vehicle from the server, determining whether the first travelling strategy is able to be generated by the second driverless vehicle; and
controlling the second driverless vehicle to travel using the first travelling strategy and transmitting to the server a report indicating that the second driverless vehicle does not use the third travelling strategy, if the first travelling strategy is able to be generated by the second driverless vehicle, and 
controlling the second driverless vehicle to travel using the third travelling strategy, if the first travelling strategy is unable to be generated by the second driverless vehicle. 
However, Raichelgauz teaches generating a database and alerting about improperly driven vehicles, comprising:
when a third travelling strategy (“obstacle warning”, para. 0529) is received by a second driverless vehicle (“vehicle 100”, Fig. 3A comprising “system 200”, Fig. 3B and para. 0529) from a server (“obstacle avoidance server 400”, Fig. 3A), determining whether a first travelling strategy is able to be generated (this determination is made in “340” and “350”, see para. 0535 and 0538 citations below, wherein the “path of vehicle 100”, para. 0538, corresponds to Applicant’s “first travelling strategy”) by the second driverless vehicle (“Reference is now made also to FIG. 3C which is a flowchart of an exemplary obstacle detection and avoidance process 300 (hereinafter also referred to as process 300) to be performed by system 200 during (or preceding) a driving session for vehicle 100 (FIG. 3A). The components of systems 100 and 200 will be referred to herein as per the reference numerals in FIGS. 3A and 3B”, para. 0528, “system 200 may receive (step 310) an obstacle warning from obstacle avoidance server 400, e.g. obstacle information received from other vehicles 100 using system 10 and/or and other suitable sources as described with reference to FIG. 3A”, para. 0529, “Autonomous driving manager may invoke obstacle detector 265 to determine if an obstacle, e.g., obstacle 40, has been detected (step 340)…obstacle detector 265 may use imagery received from sensor(s) 130 to detect obstacle 40 in roadway 20”, para. 0535, “If obstacle 40 is detected in step 340, autonomous driving manager 260 may invoke obstacle avoidance module 268 to determine whether obstacle 40 is in the path of vehicle 100 (step 350)”, para. 0538); and
controlling the second driverless vehicle to travel using the first travelling strategy and transmitting to the server a report indicating that the second driverless vehicle does not use the third travelling strategy (“Autonomous driving manager 380 may use I/O module 220 to send an obstacle report to obstacle avoidance server 400”, para. 0542), if the first travelling strategy is able to be generated by the second driverless vehicle (this limitation is taught either by “NO” at “340” or “NO” at “350”, “If obstacle 40 is not detected in step 340, process control may flow through to step 380”, para. 0528, “If, as per the result of step 350, obstacle 40 is not avoidable, process control may flow through to step 380”, para. 0359, “It will be appreciated that some obstacles 40 on roadway 20 may not be in the direct path of vehicle 100; some obstacles 40 may be in a different lane than vehicle 100. Additionally, if step 330 was performed, vehicle 100 may have already switched lanes in advance of obstacle 40 being detected in step 340. Furthermore, if obstacle 40 was detected using shock sensor 250, vehicle 100 may have already run over obstacle 40 such that the result of step 350 may be “no” “, para. 0358), and 
controlling the second driverless vehicle to travel using the third travelling strategy, if the first travelling strategy is unable to be generated by the second driverless vehicle (this limitation is taught either by “YES” at “340” and “YES” at “350”, “If obstacle 40 is detected in step 340, autonomous driving manager 260 may invoke obstacle avoidance module 268 to determine whether obstacle 40 is in the path of vehicle 100 (step 350)”, para. 0538, “If, as per the result of step 360, obstacle 40 is avoidable, obstacle avoidance module 268 may instruct vehicle 100 to avoid (step 370) obstacle 40”, para. 0540).
All the components are known in Ferguson in view of Sweeney and in Raichelgauz. Ferguson teaches reporting the second traveling strategies to a server (“server 380”, Fig. 3, “At task 1640, a map update may be performed…In yet another aspect, performing an update may involve transmitting a message to the server 380 instructing to modify a map or simply alerting it that the map may be inaccurate”, C15, lines 54-67) and Raichelgauz teaches receiving, from a server, a third traveling strategy at a second vehicle and controlling the second vehicle based on this third traveling strategy or a first travelling strategy (see citations of Raichelgauz above). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Ferguson in view of Sweeney and Raichelgauz such that the method of Raichelgauz (“340-380”, Fig. 3C) is implemented when the “observed trajectories” (C9, line 18) of Ferguson are received by the server “server 380” (Fig. 3) of Ferguson. The motivation for doing so would be for a succeeding vehicle to be able to perform obstacle avoidance after other vehicles have passed the obstacle, as taught by Raichelgauz (Fig. 3A, Fig. 3C). 

Regarding claims 5 and 11, Ferguson further teaches a third travelling strategy is received by a second driverless vehicle from a server (“server 380”, Fig. 3) (“At task 1640, a map update may be performed…In yet another aspect, performing an update may involve transmitting a message to the server 380 instructing to modify a map or simply alerting it that the map may be inaccurate, C15, lines 54-67, see also “server 380 may store information used by the vehicle control unit 220 when controlling the vehicle. Such information may include maps, information about other vehicles' trajectories, road conditions, climate conditions, and so forth. The server 380 may receive from vehicle 210 (via radio 350) map updates, map corrections, as well as other indication of lane closures. The server 380 may store the received information in memory or disseminate it among other autonomous vehicles on the road” C5, lines 32-40), but Ferguson in view of Sweeney do not explicitly teach when a third travelling strategy is received by a second driverless vehicle from a server, determining whether the first travelling strategy is able to be generated by the second driverless vehicle; and
controlling the second driverless vehicle to travel using the first travelling strategy and transmitting to the server a report indicating that the second driverless vehicle does not use the third travelling strategy, if the first travelling strategy is able to be generated by the second driverless vehicle, and 
controlling the second driverless vehicle to travel using the third travelling strategy, if the first travelling strategy is unable to be generated by the second driverless vehicle. 
However, Raichelgauz teaches generating a database and alerting about improperly driven vehicles, comprising:
when a third travelling strategy (“obstacle warning”, para. 0529) is received by a second driverless vehicle (“vehicle 100”, Fig. 3A comprising “system 200”, Fig. 3B and para. 0529) from a server (“obstacle avoidance server 400”, Fig. 3A), determining whether a first travelling strategy is able to be generated (this determination is made in “340” and “350”, see para. 0535 and 0538 citations below, wherein the “path of vehicle 100”, para. 0538, corresponds to Applicant’s “first travelling strategy”) by the second driverless vehicle (“Reference is now made also to FIG. 3C which is a flowchart of an exemplary obstacle detection and avoidance process 300 (hereinafter also referred to as process 300) to be performed by system 200 during (or preceding) a driving session for vehicle 100 (FIG. 3A). The components of systems 100 and 200 will be referred to herein as per the reference numerals in FIGS. 3A and 3B”, para. 0528, “system 200 may receive (step 310) an obstacle warning from obstacle avoidance server 400, e.g. obstacle information received from other vehicles 100 using system 10 and/or and other suitable sources as described with reference to FIG. 3A”, para. 0529, “Autonomous driving manager may invoke obstacle detector 265 to determine if an obstacle, e.g., obstacle 40, has been detected (step 340)…obstacle detector 265 may use imagery received from sensor(s) 130 to detect obstacle 40 in roadway 20”, para. 0535, “If obstacle 40 is detected in step 340, autonomous driving manager 260 may invoke obstacle avoidance module 268 to determine whether obstacle 40 is in the path of vehicle 100 (step 350)”, para. 0538); and
controlling the second driverless vehicle to travel using the first travelling strategy and transmitting to the server a report indicating that the second driverless vehicle does not use the third travelling strategy (“Autonomous driving manager 380 may use I/O module 220 to send an obstacle report to obstacle avoidance server 400”, para. 0542), if the first travelling strategy is able to be generated by the second driverless vehicle (this limitation is taught either by “NO” at “340” or “NO” at “350”, “If obstacle 40 is not detected in step 340, process control may flow through to step 380”, para. 0528, “If, as per the result of step 350, obstacle 40 is not avoidable, process control may flow through to step 380”, para. 0359, “It will be appreciated that some obstacles 40 on roadway 20 may not be in the direct path of vehicle 100; some obstacles 40 may be in a different lane than vehicle 100. Additionally, if step 330 was performed, vehicle 100 may have already switched lanes in advance of obstacle 40 being detected in step 340. Furthermore, if obstacle 40 was detected using shock sensor 250, vehicle 100 may have already run over obstacle 40 such that the result of step 350 may be “no” “, para. 0358), and 
controlling the second driverless vehicle to travel using the third travelling strategy, if the first travelling strategy is unable to be generated by the second driverless vehicle (this limitation is taught either by “YES” at “340” and “YES” at “350”, “If obstacle 40 is detected in step 340, autonomous driving manager 260 may invoke obstacle avoidance module 268 to determine whether obstacle 40 is in the path of vehicle 100 (step 350)”, para. 0538, “If, as per the result of step 360, obstacle 40 is avoidable, obstacle avoidance module 268 may instruct vehicle 100 to avoid (step 370) obstacle 40”, para. 0540).
All the components are known in Ferguson in view of Sweeney and in Raichelgauz. Ferguson teaches reporting the second traveling strategies to a server (“server 380”, Fig. 3, “At task 1640, a map update may be performed…In yet another aspect, performing an update may involve transmitting a message to the server 380 instructing to modify a map or simply alerting it that the map may be inaccurate”, C15, lines 54-67) and Raichelgauz teaches receiving, from a server, a third traveling strategy at a second vehicle and controlling the second vehicle based on this third traveling strategy or a first travelling strategy (see citations of Raichelgauz above). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Ferguson in view of Sweeney and Raichelgauz such that the method of Raichelgauz (“340-380”, Fig. 3C) is implemented when the “observed trajectories” (C9, line 18) of Ferguson are received by the server “server 380” (Fig. 3) of Ferguson. The motivation for doing so would be for a succeeding vehicle to be able to perform obstacle avoidance after other vehicles have passed the obstacle, as taught by Raichelgauz (Fig. 3A, Fig. 3C). 

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 8,880,272 B2) Sweeney et al. (US 2018/0342165 A1 A1) in view of Shashua et al. (US 20190384294 A1), hereafter referred to as Shashua.
Regarding claim 13, Ferguson teaches a server for real-time learning of a travelling strategy of a driverless vehicle (“autonomous vehicle 210”, Fig. 2, Fig. 4-5), comprising: 
one or more processors (“processor”, C16, line 11); 
a storage device (“memory 320”, Fig. 3) configured to store one or more programs (“instructions 330”, C16, lines 10-11, “Although FIG. 3 functionally illustrates the processor and memory as being within the same block, the processor and memory may actually comprise multiple processors and memories that may or may not be stored within the same physical housing…Some or all of the instructions and data may be stored in a location physically remote from, yet still accessible by, the processor”, C5, lines 11-19); 
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to (“the vehicle trajectory information may be used to update road maps or for real-time road conditions monitoring. Moreover, the aforementioned features may be implemented either in software as part of instructions 330 executed by a processing device, such as a processor, or in hardware (e.g., using FPGA), or both in software and hardware”, C16, lines 7-13): 
receive a second travelling strategy (“first representative trajectory”, C9, line 19) from a first driverless vehicle (“autonomous vehicle 210”, Fig. 2, Fig. 4-5), and obtain a position (“first location from the first portion”, C15, lines 19-44) corresponding to the second travelling strategy (“FIG. 16 depicts an example sub-process 1600 for performing a map update as specified by task 960 of FIG. 9. At task 1610, a backup trajectory is generated based on information from a map. At task 1620, a first portion of the first representative trajectory (generated at task 930) is identified along with a second portion of the backup trajectory…At task 1630, a measure of discrepancy is determined between the first portion and the second portion. In one aspect, the measure is based on distance between locations in the two portions…the measure may be based on the distance between a first location from the first portion and location(s) from the second portion that correspond to the first portion (e.g., distance to the closest of all locations)”, C15, lines 19-44, see also Fig. 9); wherein the second travelling strategy is generated by: determining whether a first travelling strategy (“trajectory”, see “120” and “130”, Fig. 1) of the driverless vehicle is unable to be generated according to routing information (“the vehicle may use the road model to stay on the road and reach the destination safely”, see C1, lines 16-32 citation below) depending on a high-precision map (“map”, C1, line 20), surrounding obstacle information (“Camera 360 may be used to detect road blocks, road lanes, and other environmental information”, C5, lines 26-27), and self-state information (“Sensor 370 may include a sensor for detecting pitch, yaw, or roll of vehicle 210”, C5, lines 22-23, the examiner notes that Applicant’s “self-state information” is not defined in the specification and thus the examiner is giving the term its plain meaning of information describing a state(s) of the driverless vehicle which is the customary meaning given by one of ordinary skill in the art at the effective filing date) of the driverless vehicle (“FIG. 1, depicts a flowchart 100 of a high-level process executed by autonomous vehicles in general…the autonomous vehicle may retrieve a map and derive a model for the geometry of the road on which the vehicle may be travelling (task 120). Afterwards, the vehicle may use the road model to stay on the road and reach the destination safely (task 130)…The road geometry may change and the map used to produce the road model may become inaccurate. The inaccuracy may carry into the road model generated based on the map. This may pose danger to the safe operation of the autonomous vehicle, for instance putting it at risk of crashing into barriers or other types of road blocks”, C1, lines 16-32); recording travelling trajectories (“observed trajectories of the tracked vehicles”, see C9, lines 14-18 citation below, see also “FIGS. 6A-C depict plots of trajectories of vehicles 510-530 that are observed by the vehicle 210”, C6, lines 12-13) of other vehicles (“one or more vehicles”, see C9, lines 14-18 citation below, see also “vehicles 510-530”, Fig. 5) on a road (“road 430”, Fig. 4-5) (“FIG. 9 depicts a flowchart of a process 900 for controlling the operation of vehicle 210 by tracking other vehicles' trajectories. At task 910, one or more vehicles are tracked. At task 920, observed trajectories of the tracked vehicles are obtained”, C9, lines 14-18); when a number of vehicles on a same travelling trajectory (“observed trajectories”, C9, line 18) is greater than a preset first number threshold (“two or more of the observed trajectories”, C9, line 18), generating the second travelling strategy using the same travelling trajectory (“FIGS. 8A-B depict plots illustrating some of the processing performed on observed trajectories 610-620 in order to produce combined trajectories 810 and 830”, C5, lines 47-49, “At task 930, two or more of the observed trajectories are processed to generate a first representative trajectory. The generation of the first representative trajectory is discussed further below with respect to FIGS. 10A-C”, C9, lines 18-21, see also C5, lines 50-67 and C10, lines 21-25).
Ferguson does not explicitly teach wherein the recording travelling trajectories occurs in response to determining that the first travelling strategy of the driverless vehicle is unable to be generated according to the routing information depending on the high-precision map, the surrounding obstacle information, and the self-state information of the driverless vehicle. Instead, Ferguson teaches recording travelling trajectories while determining that the first travelling strategy is unable to be generated (see C4, lines 6-14 in addition to the citations provided above). Stated another way, Ferguson teaches a proactive approach to responding to a first travelling strategy being unable to be generated. 
However, Sweeney teaches deploying human-driven vehicles for autonomous vehicle routing and localization map updating, comprising:
determining that a first travelling strategy (“localization maps 146 can correspond to the on-board localization maps utilized by the AVs 189 to operate throughout the given region”, para. 0030) of a driverless vehicle (“autonomous vehicle (AV) 189”, Fig. 1) is unable to be generated according to routing information depending on the high-precision map (“localization maps 146”, para. 0030, Fig. 1), surrounding obstacle information (“AV data 117 can include sensor data”, para. 0032, see also “processed sensor view 248”, para. 0057), and self-state information (“telemetry data”, para. 0032 and 0070) of the driverless vehicle (“As the AVs 189 operate throughout the given region, the AVs 189 can generally provide AV data 117 to a data analyzer 150 of the transport system 100…the AV data 117 can include sensor data from the AV's 189 sensor suite (e.g., LIDAR data, image data, telemetry data, etc.). In addition, the AV data 117 can include assistance request data in which the AV 189 requests backend assistance due to a stuck state, which can indicate confusion, a risk threshold being exceeded, or a different anomaly encountered during autonomous driving…Through analysis of the AV data 117, the data analyzer 150 can identify problem locations in which the AVs 189 are running into issues”, para. 0032, “the AV data 117 can comprise image or LIDAR data indicating a local anomaly (e.g., an occlusion, an unidentifiable object, a new static object, a large puddle in the road, road debris, potholes or road buckling, road construction zones, road closures, and the like)”, para. 0033, “FIG. 5 is flow chart describing another example method of updating localization maps for autonomous vehicles, according to examples described herein…the transport system 100 can receive AV data 117 from the AVs 189, where the AV data 117 generally indicates AV progress and performance throughout the given region (505). The AV data 117 can include telemetry data, such as real-time location and velocity data, accelerometer data (e.g., indicating hard braking or swerving), diagnostics information (e.g., tire pressure information, brake temperatures, engine temperature, battery temperature, etc.), fuel or energy level, and the like (506). The AV data 117 can further include teleassistance requests 257 received from the AVs 189, indicating stuck states in which a respective AV 189 is unable to continue due to, for example, a diagnostics failure, a detection failure…a local anomaly (507).”, para. 0070).
Sweeney further teaches in response to the above determining step, “the AV 189 requests backend assistance” (para. 0032, see also “the vehicle control module 255 can attempt to resolve the local anomaly by transmitting a teleassistance request 257 to the on-demand transport system 290”, para. 0057). 
Both Ferguson and Sweeney teach determining that a first traveling strategy of a driverless vehicles is unable to be generated (see “The road geometry may change and the map used to produce the road model may become inaccurate. The inaccuracy may carry into the road model generated based on the map. This may pose danger to the safe operation of the autonomous vehicle, for instance putting it at risk of crashing into barriers or other types of road blocks”, C1, lines 16-32 of Ferguson, see “teleassistance requests 257 received from the AVs 189, indicating stuck states in which a respective AV 189 is unable to continue due to, for example, a diagnostics failure, a detection failure,…a local anomaly (507)”, para. 0070 and “a local anomaly (e.g., an occlusion, an unidentifiable object, a new static object, a large puddle in the road, road debris, potholes or road buckling, road construction zones, road closures, and the like)”, para. 0033 of Sweeney). 
As stated previously, Ferguson teaches a proactive approach to responding to a first travelling strategy being unable to be generated. Ferguson teaches recording traveling trajectories of other vehicles so that the “autonomous vehicle 210” (Fig. 2, Fig. 4-5) can continue to travel after determining its traveling strategy can no longer be generated. Sweeney teaches a reactive approach to responding to a first travelling strategy being unable to be generated. Sweeney teaches determining a first travelling strategy of the “autonomous vehicle (AV) 189” (Fig. 1) is unable to be generated, and then in response to this determination, Sweeney teaches requesting assistance for the autonomous vehicle.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ferguson with the teachings of Sweeney such that the observing the “trajectories of the tracked vehicles” (C9, lines 14-18) of Ferguson occurs in response to determining the “trajectory” (Fig. 1) of the driverless vehicle of Ferguson is unable to be generated, as taught by Sweeney (at least para. 0070). The motivation for doing so would be to safely maneuver around a “local anomaly" when a driverless vehicle becomes stuck, as taught by Sweeney (at least para. 0033, para. 0070). 
Ferguson in view of Sweeney do not explicitly teach when a number of received same second travelling strategies is greater than a preset second number threshold, determine the second travelling strategy as a third travelling strategy, and store the third travelling strategy and the corresponding position. Instead, Ferguson teaches performing a “map update” (“1640”, Fig. 16) based on a discrepancy between a second travelling strategy (“first representative trajectory”) and a “backup trajectory” (“1620”-“1630”, Fig. 16).
However, Shashua teaches crowd sourcing data for autonomous vehicle navigation, comprising:
when a number of received second travelling strategies (“a road model defining a predetermined vehicle trajectory 8200”, para. 0957, “receive from each of a plurality of autonomous vehicles navigational situation information associated with an occurrence of an adjustment to a determined navigational maneuver”, para. 0965) is greater than a preset second number threshold (“confidence level is above a certain level”, para. 0966), determine the same second travelling strategy as a third travelling strategy (“update to the road model”, para. 0965, “update the model”, para. 0966), and store the third travelling strategy and a position (“a position of the vehicle”, para. 0962) corresponding to the second travelling strategy (“FIG. 83 illustrates an example flowchart representing a method for model adaptation based on self-aware navigation of a vehicle consistent with the disclosed embodiments…process 8300 may use a road model defining a predetermined vehicle trajectory 8200. Where a maneuver deviates from navigational maneuvers developed based on the predetermined model vehicle trajectory 8200, the model and information regarding a navigational adjustment condition may be captured and stored and/or sent to a server (e.g., server 1230) for making a possible update to the road model”, para. 0957, “At step 8318, processing unit 110 may store information relating to the navigational adjustment condition information into memory 140 or 150 of system 100…The information may also include a position of the vehicle, outputs of one or more sensors associated with the vehicle, etc.”, para. 0962, “At step 8320, processing unit 110 may transmit the navigational adjustment condition information to a road model management system (e.g., server 1230) for analysis and for potentially updating a predetermined model representative of the roadway”, para. 0963,
“adaptive road model manager may be provided by a server (e.g., server 1230), which may receive data from vehicles and decide whether or not to make an update to the road model if an adjustment from an expected vehicular navigational maneuver was not due to a transient condition…the server may receive from each of a plurality of autonomous vehicles navigational situation information associated with an occurrence of an adjustment to a determined navigational maneuver”, para. 0965, “when a navigational maneuver is detected, the server may mark the respective area of the road model as being associated with a suspected change…When the change is verified, the server may update the model, and may subsequently communicate the updated model of the respective area, replacing the former version of the model. The server may implement a confidence level such that the update occurs when the confidence level is above a certain level. The confidence level may be associated with…a frequency of consistent updates”, para. 0966).
Both Ferguson in view of Sweeney and Shashua teach servers configured to receive a traveling strategy of an autonomous vehicle (see “server 1230”, Fig. 12 and para. 0437 and “self-aware navigation of a vehicle”, para. 0957 of Shashua). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Ferguson in view of Sweeney and Shashua such that “map update” of Ferguson (“950”, Fig. 9) occurs when a “confidence level is above a certain level”, as taught by Shashua (para. 0966). The motivation for doing so would be to verify the change in the trajectory before performing the update, as taught by Shashua (“When the change is verified, the server may update the model, and may subsequently communicate the updated model of the respective area, replacing the former version of the model”, para. 0966).

Regarding claim 14, Shashua further teaches when a distance from a second driverless vehicle (“autonomous vehicles 1205-122”, para. 0441) to a position corresponding to the third travelling strategy is detected to be less than a preset distance threshold, transmit the third travelling strategy to the second driverless vehicle (“Server 1230 may generate the autonomous vehicle road navigation model or a portion of the model (e.g., an updated portion)…Server 1230 may transmit the model or the updated portion of the model to one or more of autonomous vehicles 1205-1225 traveling on road segment 1200 or any other autonomous vehicles that travel on road segment at a later time for updating an existing autonomous vehicle road navigation model provided in a navigation system of the vehicles”, para. 0441, when the “autonomous vehicles 1205-122” reach the road segment corresponding to a portion of the model which has been updated, the “server 1230” transmits to the vehicles the updated model).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 8,880,272 B2) Sweeney et al. (US 2018/0342165 A1 A1) in view of Shashua et al. (US 20190384294 A1), further in view of Raichelgauz et al. (US 2021/0053573 A1).
Regarding claims 15 and 16, Shashua further teaches, “At step 8020, processing unit 110 may store the navigational situation information into memory 140 or 150 of system 100 in association with information relating to the user input….the navigational situation information may be transmitted to a server (e.g., server 1230) for use in a making a possible update to the road model…system 100 may not store the navigational situation information if system 100 determines that the navigation situation information is associated with a condition that may not occur in the future (e.g., a special condition or a transient condition), such as related to pedestrian or an animal moving in front of vehicle 7902. System 100 may determine that such conditions do not warrant further analysis and this may determine to not store the navigational situation information associated with the transient condition” (para. 0944), but Ferguson in view of Sweeney in view of Shashua do not explicitly teach when a number of received reports from the second driverless vehicle indicating that the second driverless vehicle does not use the third travelling strategy exceeds a preset third number threshold, delete the third travelling strategy and the corresponding position.
However, Raichelgauz teaches generating a database and alerting about improperly driven vehicles, comprising:
when a number of received reports from a second driverless vehicle (“vehicle 100”, Fig. 3A comprising “system 200”, Fig. 3B and para. 0564 and 0566) indicating that the second driverless vehicle does not use a third travelling strategy (“obstacle warning”, para. 00566) exceeds a preset third number threshold (“obstacle associated with the obstacle report was not detected by autonomous driving system 200 or obstacle extractor 462 (step 550)”, para. 0566), delete the third travelling strategy and the corresponding position (“obstacle avoidance manager 460 may determine if an obstacle associated with the obstacle report was actually detected by autonomous driving system 200 or obstacle extractor 462 (step 550). If an obstacle was detected per step 550, obstacle avoidance manager 460 may use obstacle timer 468 to set (step 555) a timer for the detected obstacle. The timer may be set according to an anticipated duration for the obstacle…if the obstacle is debris from a traffic accident, the timer may be set to a number of hours; for a pothole the timer may be set for a number of weeks or months”, para. 0564, “If an obstacle associated with the obstacle report was not detected by autonomous driving system 200 or obstacle extractor 462 (step 550), obstacle avoidance manager 460 may determine if the obstacle warning has expired (step 560) according to the timer (re)set in step 555. If the timer has expired, obstacle avoidance manager 460 may remove (step 465) the obstacle from a warning list of currently relevant obstacle warnings”, para. 0566).
Both Ferguson in view of Sweeney in view of Shashua and Raichelgauz teach transmitting a traveling strategy from a server to a driverless vehicle. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Ferguson in view of Sweeney in view of Shashua and Raichelgauz such that the “update to the road model” (para. 0965) of Shashua is dependent on determining whether an obstacle continues to be detected, as taught by Raichelgauz (para. 0564, 0566). The motivation for doing so would be to avoid controlling the vehicle based on a “temporary obstacle” when the obstacle is no longer present, as taught by Raichelgauz (para. 0560). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM- 6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/AMELIA VORCE/               Examiner, Art Unit 3666